Exhibit 10.2

 

SECOND AMENDMENT TO REVOLVING NOTE

 

This Second Amendment to Revolving Note (the “Second Amendment”) is made as of
this 20th day of June 2005 by and between Citizens Bank of Massachusetts (the
“Bank”) having a principal office located at 28 State Street, Boston,
Massachusetts 02108 and CRA International, Inc., formerly known as Charles River
Associates Incorporated (the “Borrower”), a Massachusetts corporation having an
office at the John Hancock Tower, 200 Clarendon Street, T-33, Boston,
Massachusetts 02116-5092 to that certain Revolving Note dated January 14, 2004
executed by the Borrower in favor of the Bank (as amended, the “Note”).  Any
capitalized terms not otherwise defined herein shall have the same meanings
designated in the Note.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower did on January 14, 2004 execute, seal and deliver to the
Bank the Note, which Note was amended by a First Amendment to Revolving Note
dated March 29, 2005; and

 

WHEREAS, the Borrower has requested that the Bank increase the amount of the
Note;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, receipt of whereof is hereby
acknowledged, it is hereby agreed by and between the Borrower and the Bank as
follows:

 

1.                                       The Note is hereby amended by replacing
any and all references to “Forty Million Dollars” with “Ninety Million Dollars”
and all references to “$40,000,000.00” to “90,000,000.00”.

 

2.                                       The Note, as amended hereby, shall
remain in full force and effect and all terms hereof are hereby ratified and
confirmed by the Borrower.  Except as specifically provided herein, all other
terms and conditions of the Note shall remain in full force and effect.

 

3.                                       The Borrower by its execution of this
Second Amendment in the space provided below, represents, warrants and agrees
that the Borrower has no claims, defenses, counterclaims or offsets against the
Bank in connection with the Note or any of the other documents executed in
connection therewith and, to the extent that any such claim, defense,
counterclaim or offset may exist, the Borrower by its execution of this Second
Amendment in the space provided below, hereby affirmatively WAIVES and RELEASES
the Bank from same.

 

4.                                       This Second Amendment shall take effect
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the date first above written.

 

5.                                       Any and all references to the Note and
any instrument previously and now hereafter executed by the Borrower shall be
deemed to refer to the Note as amended by this Second

 

1

--------------------------------------------------------------------------------


 

Amendment and any future amendments hereafter entered into between the Borrower
and the Bank.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written as a sealed instrument.

 

 

WITNESS:

CRA International, Inc.

 

 

 

 

/s/ Miriam F. Cooper

 

By:

/s/ J. Phillip Cooper

 

 

 

 

Title:

Vice Chairman, Executive Vice

 

 

 

President, and Chief Financial Officer

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

By:

/s/ Michael G. McAuliffe

 

 

 

 

Title:

 Senior Vice President

 

 

2

--------------------------------------------------------------------------------